MORRIS, Judge.
During the course of the trial, defendants presented evidence tending to show that the assault was committed in self-defense. After retiring for deliberation, the jury returned to the courtroom and asked to be instructed again on the applicable law of self-defense. As the record appears before us, the court apparently advised the jury that:
“Now, if you find from the evidence beyond a reasonable doubt that the defendant assaulted the prosecuting witness but do not find that he had an intent to kill, that assault would be excused as being in self-defense of the circumstances at the time that he acted and as would create in the mind of a person of ordinary firmness a reasonable belief that such action was necessary to protect himself from bodily injury or offensive physical contact, and that the circumstances did create such a belief in the defendant’s mind.”
This instruction tends to .confuse the various critical elements of the law of self-defense and could possibly engender some misunderstanding in the minds of the jurors as to the nature of the applicable law. Therefore, a new trial must be had for both defendants.
New trial.
Judges Parker and Martin concur.